Citation Nr: 1534529	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for osteoarthritis of both knees and assigned a 10 percent disability rating for each knee.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the January 2013 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board remanded the appeals in November 2013 and September 2014 for further evidentiary development.  The RO continued its previous denials in a February 2015 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

In January 2015, the Veteran claimed entitlement to a TDIU in conjunction with his claim for increased initial ratings for the bilateral knees.  In a January 2015 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the January 2015 rating decision, entitlement to a TDIU must still be considered in conjunction with the claims for increased ratings for the bilateral knees on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After submission of the last supplemental statement of the case (SSOC) in February 2015, and prior to certification of the appeal to the Board in May 2015, the AOJ received additional relevant evidence, to include March 2015 medical evidence.  Because this additional relevant evidence was received prior to certification of the appeal to the Board, the case must be remanded to the AOJ for initial review of this additional evidence and to furnish the Veteran with a new SSOC if a matter is not resolved to the Veteran's satisfaction.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Also, after certification of the appeal to the Board, VA received additional relevant evidence, to include May 2015 VA examination reports.  Pursuant to 38 C.F.R. § 20.1304, the Board submitted a letter to the Veteran in June 2015, inquiring whether the Veteran wished to waive initial AOJ review of this evidence and for the Board to proceed with adjudication of the claims.  In June 2015, the Veteran declined to provide such a waiver and requested that the case be remanded back to the AOJ for review of the additional evidence.  As such, the case much be remanded to the AOJ for the same, and to furnish the Veteran with a new SSOC if a matter is not resolved to the Veteran's satisfaction.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records pertaining to the bilateral knees, specifically to include updated private treatment records from Spine and Sport from March 2015 to present.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file.

2. Obtain outstanding VA treatment records from April 2015 to present. 

3. After completing the above, and after reviewing all relevant evidence, specifically to include the additional relevant evidence submitted since the February 2015 SSOC, readjudicate the claims on appeal, including TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







